Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John LeBlanc (Reg. No. 64,611) on 03/26/2021.

The application has been amended as follows: 

5.    (Currently Amended) The electronic apparatus of claim 1, wherein the at least one processor is further configured to:
calculate a remaining time with respect to each of the plurality of functions, which is a result of subtracting from allowed latency defined by the SLA a predicted execution time calculated based on the function topology information, and
determine the priorities of the plurality of functions in [[the]] an order of having a less remaining time calculated with respect to each of the plurality of functions.


receiving a plurality of requests, each of the plurality of requests comprising a request to execute functions a function of a plurality of functions, the functions performed on elements that contain a hardware processor and non-transitory memory:
identifying a service-level agreement (SLA) for each of a-the plurality of functions corresponding to the plurality of requests;
obtaining function topology information based on information on consecutive execution of functions of the plurality of functions;
determining priorities of the plurality of functions based on the identified SLAs and the function topology information; and
executing the plurality of functions based on the determined priorities.

15.    (Currently Amended) The method of claim 11, wherein the determining of the priorities comprises:
calculating a remaining time with respect to each of the plurality of functions, which is a result of subtracting from an allowed latency defined by the SLA a predicted execution time calculated based on the function topology information; and
determining the priorities of the plurality of functions in [[the]] an order of having a less remaining time calculated with respect to each of the plurality of functions.

19.    (Currently Amended) The method of claim 11, further comprising:
an execution time of the new function for a preset time;
determining a plurality of SLAs in different grades for the new function based on the obtained information on the execution time; and
providing a user interface (UI) for selection of any one of the plurality of determined SLAs.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: spelling errors in Figure 11, item S1130 (“PLULRALITY” AND FUCNTIONS”).
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	An electronic apparatus comprising:
a communicator;
a memory configured to store at least one instruction; and
at least one processor configured to execute the at least one instruction,
wherein the at least one processor is configured to:

identify a service-level agreement (SLA) for each of the plurality of functions corresponding to the plurality of requests,
obtain function topology information based on information on consecutive execution of functions of the plurality of functions,
determine priorities of the plurality of functions based on the identified SLAs and the function topology information, and
execute the plurality of functions based on the determined priorities.

Independent claim 11:
11.	A method for controlling an electronic apparatus, the method comprising:
receiving a plurality of requests, each of the plurality of requests comprising a request to execute functions a function of a plurality of functions, the functions performed on elements that contain a hardware processor and non-transitory memory:
identifying a service-level agreement (SLA) for each of a-the plurality of functions corresponding to the plurality of requests;
obtaining function topology information based on information on consecutive execution of functions of the plurality of functions;
determining priorities of the plurality of functions based on the identified SLAs and the function topology information; and
executing the plurality of functions based on the determined priorities.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/